Citation Nr: 0806463	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  00-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back 
disability. 

2. Entitlement to service connection for residuals of a 
circumcision. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1979 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in October 1999 and in 
May 2001, of a Department of Veterans Affairs (VA) Regional 
Office (RO). 

In May 2002, the veteran appeared at a hearing before a 
Veterans Law Judge. A transcript of the hearing is in the 
record.  In September 2007, the Board afforded the veteran 
the opportunity for a new hearing as the Veterans Law Judge, 
who conducted the hearing in May 2002 had retired from the 
Board.  The veteran has not indicated that he wants another 
hearing before the Board. 

Procedural History 

Low Back 

In a decision, dated in August 2002, the Board reopened the 
previously denied claim of service connection for a low back 
disability.  In October 2003, the Board remanded the claim 
for additional evidentiary development.  In a decision, dated 
in February 2006, the Board denied service connection for a 
low back disability.  The veteran then appealed this Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2007, the Court granted a Joint 
Motion for Remand and vacated the Board's decision of 
February 2006, denying service connection for a low back 
disability, ordered that the Board comply with the 
instructions in the joint motion.  In compliance with the 
Court's order of August 2007, the claim is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  

In November 2007, the veteran timely submitted additional 
evidence to the Board without waiving the right to have the 
evidence initially considered by the RO. 

Residuals of Circumcision 

In a decision, dated in August 2002, the Board denied service 
connection for residuals of a circumcision.  The veteran then 
appealed this Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2003, the 
Court granted a Joint Motion for Remand and vacated the 
Board's decision of August 2002, denying service connection 
for residuals of a circumcision, and ordered that the Board 
comply with the instructions in the joint motion for a 
further procedural due process.  In compliance with the 
Court's order, in October 2003, the Board remanded the claim 
for additional procedural development as well as additional 
evidentiary development.  As the Court ordered procedural due 
process development has been completed, no further action to 
ensure compliance with the Court's order is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2006, the Board remanded the claim again for 
further evidentiary development.  As a result of the 
evidentiary development, the claim is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.

REMAND

On the claim of service connection for a low back disability, 
in its remand in October 2003, the Board directed the RO to 
obtain records from the VA Medical Center in Dallas, Texas, 
since August 1982.  The RO obtained the VA records, 
documenting treatment from August 1986, but not earlier.  In 
the Joint Motion for Remand, the parties agreed that VA 
thereafter did not notify the veteran of the inability to 
obtain the records between August 1982 and July 1986 and that 
he could submit his own medical records.   



On the claim of service connection for residuals of a 
circumcision, VA records disclose that in August 2005 the 
veteran complained of skin discoloration, which he associated 
with the residuals of a circumcision.  In February 2006, a 
skin biopsy was taken and the biopsy was consistent with 
mucosal lentigo. 

As evidence of record does not contain sufficient medical 
evidence to decide whether the skin lesion was related to the 
circumcision, further evidentiary development is necessary. 

For the above reasons, the claims are REMANDED for the 
following action:

1. On the claim of service connection for 
a low back disability, ensure compliance 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

2. On the claim of service connection for 
a low back disability, request VA records 
from the Dallas VA Medical Center from 
August 1982 to July 1986.  In accordance 
with 38 C.F.R. § 3.159(e), if it is 
reasonably certain that the records do 
not exist or further efforts to obtain 
the records would be futile, notify the 
veteran with oral or written notice of 
that fact, documenting any oral notice 
conveyed to the veteran. The notice must 
contain the following information: (i) 
the identity of the records VA was unable 
to obtain; (ii) an explanation of the 
efforts VA made to obtain the records; 
(iii) a description of any further action 
VA will take regarding the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the veteran 
submits the  records VA was unable to 
obtain; and (iv) a notice that the 
veteran is ultimately responsible for 
providing the evidence. 

3. On the claim of service connection for 
residuals of a circumcision, arrange to 
have the veteran's file reviewed by a VA 
dermatologist to determine whether it is 
at least as likely as not that the skin 
discoloration, a biopsy of which revealed 
mucosal lentigo, was caused by the 
circumcision. 

In formulating the medical opinion, the 
dermatologist is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of 
possibility," rather it means that the 
weight of the medical evidence both for 
and against causation is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation. 

4. After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought on appeal remains 
denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

